DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 04/09/2019.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The claimed invention is directed to non-statutory subject matter. Claim 14 does/do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium has not been non-transitory computer readable medium."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Nedic et al. (20150311815) in view of Zuercher et al. (20060274460)
Regarding method claims 1-3 and 7, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

[system fig 3] comprising: two or more local controllers [86] connected to a power system [fig3 excluding 60a-60n] configured to power equipment [i.e. 60a-60n], the power system comprising one or more generators [52, ¶66] and one or more converters [70]; 
wherein each local controller of the two or more local controllers is connected to at least one of a respective converter of the power system [connection shown in fig 4, 70], a respective generator of the power system, and a respective energy storage unit; 
a central controller [60] in communication with each local controller of the two or more local controllers [¶66]; wherein a first local controller of the two or more local controllers comprises: a data collection agent [16, fig 1 ¶53] configured to measure one or more characteristics of a first converter connected to the first local controller; 
an analysis agent [software enabling SSPC arc fault, ¶8] configured to identify an arc fault based at least in part on the one or more characteristics of the first converter [¶53, “monitoring the overload status of the SSPS 12, predictive fault detection, arc fault detection”]. 
While it is known in the art that a subsequent action/decision agent would be generated from item 16 of Nedic after a detection of an arc fault [¶53], Nedic does not 
Whereas Zuercher teaches a means that executes a decision-making agent [31] configured to determine a remedial operation [i.e. signal to reduce current to suppress fault detection] responsive to the arc fault [¶8].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nedic power converter to a similar configuration as Zuercher power converter in order to have a circuit for improvement in arc fault detection, especially in meeting the performance described in Underwriter Laboratories Standard UL1699 relating to clearing time, nuisance tripping, masking of arcing events and multiple load testing [¶6].

Regarding claim 9. Nedic as modified teaches the system of claim 8, wherein the first local controller further comprises a signaling agent configured to instruct the first converter to perform the remedial operation [Nedic, implicit ¶53 “control module 16 may allow such operation for a predetermined time period” signaling agent that allows a max safe condition].

[see Zuercher 7 disconnects bus terminal 3 from suppling power].

Regarding claim 12. Nedic as modified teaches the system of claim 8, wherein the first local controller further comprises a communications agent [implicit in ¶66, Nedic] configured to communicate with the central controller to report the arc fault and to receive an instruction for remediating the arc fault [¶53 Nedic].

Regarding claim 13. Nedic as modified teaches the system of claim 8, wherein the central controller is configured to reconcile conflicts [i.e. regulate] among the two or more local controllers with respect to remediating the arc fault [¶66, item 60 selectively enables/disables item 70 to regulate increase in current to remedy potential arc fault]. 

Regarding claim 14. Nedic teaches a computer-program product for managing an arc fault [software enabling SSPC arc fault, ¶8], the computer-program product [fig 1, ¶8] having program instructions embodied therewith, the program instructions executable by a processor [16a] to cause the processor to perform a method comprising: 
measuring, by a first local controller [86] connected to a first converter [70], one or more characteristics of the first converter; 
the first converter belonging to a set of two or more converters in a power system [54] configured to power equipment, 
and each of the two or more converters being connected to a respective local controller [i.e. 86]; 
detecting an arc fault [¶53], based at least in part on the one or more characteristics of the first converter; communicating, to a central controller [60], an indication of the arc fault [¶53; software enabling SSPC arc fault, ¶8].
While it is known in the art that a subsequent action/decision agent would be generated from item 16 of Nedic after a detection of an arc fault [¶53], Nedic does not explicitly mention a device to remedy the arc fault by performing one or more remedial operations determined by at least one of the first local controller and the central controller. 
[31] by performing one or more remedial operations determined by at least one of the first local controller and the central controller [i.e. signal to reduce current to suppress fault detection].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nedic power converter to a similar configuration as Zuercher power converter in order to have a circuit for improvement in arc fault detection, especially in meeting the performance described in Underwriter Laboratories Standard UL1699 relating to clearing time, nuisance tripping, masking of arcing events and multiple load testing [¶6].

Regarding claim 15. Nerdic as modified teaches the computer-program product of claim 14, wherein remediating the arc fault comprises automatically drawing current from a local bus into an energy storage unit [15 of Zuercher includes a storage unit pulling from 3 using 13].

Regarding claim 16. Nerdic as modified teaches the computer-program product of claim 14, wherein remediating the arc fault comprises automatically disconnecting the first converter from a local bus [see Zuercher 7 disconnects bus terminal 3 from suppling power].

[see Zuercher 7 disconnects bus terminal 3 from suppling power].

Regarding claim 20. Nedic as modified teaches the computer-program product of claim 14, wherein remediating the arc fault comprises coordinating with a second local controller [second 86 shown in fig 4] connected to at least one of a second converter [i.e. second DCDC converter from 54], an energy storage unit, and a generator.


Claims 4 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Nedic et al. in view of Jacobson (9590524)
Regarding method claims 4, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed 

Regarding claim 17. Nedic as modified teaches the computer-program product of claim 16. 
However, Nedic does not explicitly mention wherein remediating the arc fault further comprises activating a foldback mode of the first converter, and wherein the foldback mode reduces power available to an arc of the arc fault.
	Jacobson teaches wherein remediating the arc fault further comprises activating a foldback mode of the first converter, and wherein the foldback mode reduces power available to an arc of the arc fault [col 3 lines 10-25].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nedic power converter to a similar configuration as Jacobson power converter in order to prevent or reduce damaging impact from problems like arc flash hazards [col 2 lines 40-45].

Allowable Subject Matter
Claims 5-6, 10 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRYAN R PEREZ/Examiner, Art Unit 2839